679 S.E.2d 391 (2009)
STATE of North Carolina
v.
Willie FLEMING.
No. 49P09.
Supreme Court of North Carolina.
June 17, 2009.
Willie Fleming, Pro Se.
Alexandra M. Hightower, Assistant Attorney General, C. Branson Vickory, III, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 26th day of January 2009 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 17th day of June 2009."